 1                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   LANARD TOYS LIMITED,                            No. CV 19-616 PA (Ex)
12                 Plaintiff,                        JUDGMENT
13          v.
14   DIMPLE CHILD LLC,
15                 Defendant.
16
17          Pursuant to Federal Rule of Civil Procedure 58, and following the return of the Jury’s
18   verdict on February 20, 2020, it is hereby ORDERED, ADJUDGED, AND DECREED that:
19          1.     As a result of plaintiff Lanard Toys Limited’s (“Plaintiff”) abandonment prior
20   to trial of its claims for negligent interference with prospective economic advantage and
21   unfair business practices pursuant to California Business and Professions Code section
22   17200, and the Court’s granting of defendant Dimple Child’s (“Defendant”) Federal Rule of
23   Civil Procedure 50 Motion for Judgment as a Matter of Law on plaintiff’s claims for trade
24   dress infringement and intentional interference with prospective economic advantage, the
25   Court enters Judgment in favor of Defendant on those claims;
26          2.     As a result of the Jury’s verdict, and Plaintiff’s election to recover its actual
27   damages rather than statutory damages, the Court enters Judgment in favor of Plaintiff and

28   against Defendant on Plaintiff’s claim for copyright infringement in the amount of
                                                    -1-
 1   $25,884.00 (consisting of Plaintiff’s actual damages of $25,000.00 and Defendant’s profits
 2   of $884.00);
 3         3.       Plaintiff is entitled to interest on the amount of the Judgment at the statutory
 4   rate pursuant to 28 U.S.C. § 1961(a); and
 5         4.       Plaintiff is awarded its costs of suit.
 6
 7   DATED: February 21, 2020                              _________________________________
                                                                      Percy Anderson
 8                                                           UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
